                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JESSE C. WELLS,
                                  11                                                     Case No. 19-07932 EJD (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF TRANSER
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14     CDCR EMPLOYEES, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §

                                  19   1983 against employees at “CHCF (Stockton)” which refers to the California Health Care

                                  20   Facility in Stockton. (Docket No. 1 at 1-2.) Because defendants appear to reside in and

                                  21   the acts complained of occurred in San Joaquin County, which lies within the venue of the

                                  22   Eastern District of California, see 28 U.S.C. § 84(b), venue properly lies in that district and

                                  23   not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is TRANSFERRED to

                                  24   the United States District Court for the Eastern District of California. See 28 U.S.C. §

                                  25   1406(a).

                                  26          The Clerk shall terminate all pending motions and transfer the entire file to the

                                  27   Eastern District of California.

                                  28   ///
                                   1            IT IS SO ORDERED.
                                   2   Dated: _____________________
                                                12/11/2019                             ________________________
                                                                                       EDWARD J. DAVILA
                                   3
                                                                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Transfer
                                  25   PRO-SE\EJD\CR.19\07932Wells_transfer (ED)

                                  26

                                  27

                                  28                                               2
